Citation Nr: 0904027	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  03-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected right-sided pelvic fracture 
with subluxation and deformity of the right sacroiliac joint 
and right sciatic notch with 1/4 shortening of the right leg.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected sciatic nerve injury to the 
left leg.  




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to April 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision that granted service 
connection for a right pelvic disability, evaluated as 20 
percent disabling, and service connection for left leg 
sciatic nerve injury, evaluated as 10 percent disabling.  
Both evaluations were effective on April 5, 2001.  

In November 2007, the RO increased the evaluation of the 
service-connected right pelvic disability to 30 percent 
disabling, effective on April 5, 2001, and increased the 
evaluation of the left leg disability to 20 percent 
disabling, effective April 5, 2001.  

In November 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

At the hearing, the Veterans Law Judge received testimony 
regarding the veteran's service-connected PTSD and right 
sciatic nerve injury.  These matters are referred to the RO 
for appropriate action.  

Here, in cases, where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of an increased evaluation for the service-
connected right pelvic disability is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The service-connected left leg sciatic nerve injury residuals 
are shown to be productive of a disability picture that more 
nearly approximates that of moderately-severe incomplete 
paralysis of that nerve.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
30 percent for the service-connected left leg sciatic nerve 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a including 
Diagnostic Code 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In the present case, the RO, in letters dated in March 2006, 
and in April, June, and August 2008, provided the veteran 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claims.  

The veteran was also invited to send information or evidence 
to VA that might support his claims, and was advised of the 
basic law and regulations governing his claims, the basis for 
the decisions regarding his claims, and was also informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.  

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claims for higher initial disability ratings 
for his service-connected conditions; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service private and VA medical records, VA examinations 
in connection with his claims, and statements submitted by 
the veteran and his representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been considered.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

Here, the left leg sciatic nerve disability is evaluated as 
20 percent disabling under Diagnostic Code 8520.  

Under Diagnostic Code 8520, incomplete paralysis of the 
sciatic nerve will be evaluated as 10 percent disabling if 
found to be mild, 20 percent disabling if found to be 
moderate, 40 percent disabling if found to be moderately 
severe, and 60 percent disabling if found to be severe with 
marked muscular atrophy.  

Complete paralysis with be evaluated as 80 percent disabling 
if the foot dangles and drops, with no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  

The medical evidence in this case consists of the reports of 
VA examinations in July 2001, July 2003 and September 2007.  

The July 2001 VA examiner noted the veteran's history of a 
Humvee accident while in the military when he fractured his 
pelvis.  The veteran had complaints of numbness in the legs 
and walked with a cane.  

After examination, the veteran was diagnosed with numbness in 
the left leg, posteriorly, in the left calf region, probably 
secondary to a crushing nerve injury.  

The veteran was next examined by VA in July 2003.  The 
medical history was noted for the record.  He was again noted 
to have numbness in the anterior aspect of his left leg below 
the knee.  He was also noted to have sustained a blunt trauma 
to the left side of the knee and to have been numb on that 
side ever since.  

Upon examination, the veteran was noted to have normal, grade 
5 motor strength in both lower legs, and active dorsiflexion 
and plantar flexion movements.  There was numbness on the 
anterior aspect of the left leg between the knee and the 
ankle,  however, no motor weakness was noted.  

The veteran was diagnosed with right sacral fracture with 
evidence of nerve route injury to the right side, producing 
some numbness in the lower leg.  

The veteran was also noted to have a contusion of the left 
knee and sensory damage to the peroneal nerve of the left 
leg.  The examiner stated that neither nerve injury had 
produced any motor weakness, and that it was all sensory.  

Finally, the veteran was examined by VA in September 2007.  
The examiner indicated that the claims file had been reviewed 
in connection with the examination and report.  

The medical history was noted, including the veteran's report 
that he had feeling on the left leg in his thigh and his 
foot, but no feeling from the knees or the ankles on the 
lateral and posterior leg.  This was noted to be since his 
in-service accident and was indicated to be constant.  

The VA examiner reported that the veteran walked with a cane.  
Upon examination, the veteran was noted to have negative 
straight leg raising both sitting and supine.  Muscle 
strength was 5/5 in the left lower extremity.  

His deep tendon reflexes were 1+ on the left at both the knee 
and the ankle.  Sensation was normal in the feet, absent in 
the shins and calves.  The veteran was diagnosed with 
neuropathy of the left lower extremity.  

Based on the foregoing, a higher evaluation for the service-
connected left leg sciatic nerve injury residuals is in order 
under Diagnostic Code 8520, as the medical evidence reflects 
a disability picture that more nearly approximates that of 
moderately-severe incomplete paralysis.  

Here, the evidence indicates numbness from the left knee to 
the ankle with normal strength in the left leg and equal and 
active deep tendon reflexes.  Given the nature of the sensory 
disturbance and findings suggestive of muscle atrophy that 
have been related to a sciatic nerve injury of a permanent 
nature, the Board finds that a 40 percent rating is for 
application in this case.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  

In this regard, the Board notes that there is no showing that 
the veteran's disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since service connection 
was established.  

In addition, there is no showing during this period that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased, initial evaluation of 40 percent for the 
service-connected sciatic nerve injury to the left leg is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for a higher evaluation for his 
service-connected right pelvic disability must be remanded 
for further action.  

Here, the Board notes that, in testimony in November 2008, 
the veteran set forth arguments indicating that his service-
connected right pelvic disability was worse than it was at 
the time of his most recent VA examination in September 2007.  

Because the veteran has reported that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Prior to affording an updated VA examination, the veteran 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claims that have 
not already been associated with the veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his right pelvic disability.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  Regardless of the veteran's 
response, the RO should obtain the 
veteran's treatment records from the 
Clarksburg VA Medical Center dated from 
July 2008 to the present.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
The veteran may submit medical records 
directly to VA.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's right 
pelvic disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

The examiner should indicate whether the 
veteran has limitation of motion of the 
right hip or thigh and, if so, express 
the limitation in degrees of extension, 
flexion, abduction, adduction, and 
rotation.  Any ankylosis of the hip 
should be noted, to include unfavorable, 
extremely unfavorable ankylosis, the foot 
not reaching ground, crutches 
necessitated; intermediate; or favorable, 
in flexion at an angle between 20 degrees 
and 40 degrees, and slight adduction or 
abduction.  

Any flail joint of the hip or femur 
impairment should also be noted, to 
include femur impairment manifested by 
fracture of shaft or anatomical neck, 
with nonunion and loose motion (spiral or 
oblique fracture) or without loose 
motion, weightbearing preserved with aid 
of brace; fracture of surgical neck, with 
false joint; or malunion with the 
examiner indicating either marked, 
moderate, or slight knee or hip 
disability.  

The examiner should also express an 
opinion concerning whether the veteran 
has any pain, weakened movement, excess 
fatigability, and incoordination.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  

And the examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly so indicate.  

3.  After completion of all indicated 
development, the RO should again review 
the claim in light of all the evidence of 
record.  If any determination remains 
adverse, the veteran must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter. if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


